          Case 18-15672-abl              Doc 15     Entered 10/03/18 16:04:31             Page 1 of 16


                           SECTION 362 INFORMATION COVER SHEET

DEBTOR:       Richard Esguerra Canaveral

BANKRUPTCY NO.18-15672-abl                                     MOTION #: ______________

MOVANT: Nationstar Mortgage LLC d/b/a Mr. Cooper
CHAPTER: 7

                         Certification of Attempt to Resolve the Matter Without Court Action:

Moving counsel hereby certifies that pursuant to the requirement of LR 4001(a)(2), the subject property has been
identified as being surrendered in the plan and/or schedules, or an attempt has been made to resolve the matter
without court action, but movant has been unable to do so.

Date: 10/3/2018                               Signature: /s/ Michael Chen, Esq. Attorney for Movant

PROPERTY INVOLVED IN THIS MOTION: 4009 Coleman Street, North Las Vegas, NV 89032

NOTICE SERVED ON: Debtor: Richard Esguerra Canaveral; Debtor's counsel, Erik C. Severino; Trustee, Lenard
                   E. Schwartzer.

DATE OF SERVICE:
         MOVING PARTY’S CONTENTIONS:
                                                                            DEBTOR'S CONTENTIONS:
 The EXTENT and PRIORITY OF LIENS:
 1st Nationstar Mortgage LLC                                      The EXTENT and PRIORITY OF LIENS:
 d/b/a Mr. Cooper            $                    301,831.96
                                                                  1st
 2nd                                 $
                                                                  2nd
 3rd                                 $                            3rd
 4   th
                                     $                            Other
                                                                  Total Encumbrances:
 Total Encumbrances:                 $            301,831.96
 APPRAISAL or OPINION as to
                                                                  APPRAISAL or OPINION as to VALUE:
 VALUE:                              $            315,000.00

              TERMS OF MOVANT’S CONTRACT                                     OFFER OF “ADEQUATE
                     with the DEBTOR                                       PROTECTION” for MOVANT:

 Amount of Note:            $278,640.00
 Interest Rate:              4.25%
 Duration:                   30 Years
 Payment per month:         $1,415.43
 Date of Default :          02/01/18
 Amount of Arrears:        $13,120.33                             SPECIAL CIRCUMSTANCES:
 Recording NOD: 06/27/2018  NOS:
 SPECIAL CIRCUMSTANCES: There is no equity in the
 property for the debtor.

 Submitted by: Michael Chen                                       Submitted by:

                                                                  Signature:
 Signature:      /s/ Michael Chen
FORM 362/10/95
        Case 18-15672-abl      Doc 15     Entered 10/03/18 16:04:31       Page 2 of 16




                                       INSTRUCTIONS
                                  for Section 362 Cover Sheet


To expedite the hearing of Section 362 motions for relief from the automatic stay, the moving
party shall complete and file with the motion a copy of this Cover Sheet. The Cover Sheet
requires a statement of the nature and extent of the liens on the Debtor's property at issue. The
movant must show at least the status of the issue. The movant must show at least the status of
the movant’s lien and any senior liens. At the Court’s discretion, the motion may be denied if
this exhibit has not been completed and filed, unless the information is not applicable (such as
for motions to lift stay to allow pending litigation to proceed).

This Cover Sheet shall be attached to the front of the motion and a copy served on the debtor.
The debtor shall indicate disagreement on the right of the Cover Sheet. The debtor shall file the
completed Cover Sheet to the Debtor's formal response or opposition to the motion.

Special circumstances that would compel the granting or denial of the requested relief shall be
set forth briefly on the bottom of this Cover Sheet and shall be explained more fully in the
motion or response.

                                NOTICING REQUIREMENTS

The Court will not hear motions not properly noticed. Unless the Court otherwise orders,
twenty-eight (28) days notice of all motions for relief from the automatic stay must be served on
the Debtor, the Debtor’ attorney and, where applicable, the Chapter 7 trustee, the Chapter 13
standing trustee, or the Chapter 11 trustee. See Bankruptcy Rules 4001, 9014, and 7004, and the
Local Rules of Practice for the District of Nevada, LR 4001, and LR 9013.
              Case 18-15672-abl      Doc 15     Entered 10/03/18 16:04:31             Page 3 of 16


 1   Kristin A. Schuler-Hintz, Esq., SBN 7171                                             E-filed: 10/3/2018
     Michael Chen, Esq., SBN 7307
 2   9510 West Sahara Avenue, Suite 200
     Las Vegas, NV 89117
 3   Phone (702) 685-0329
     Fax (866) 339-5691
 4   NVBK@McCarthyHolthus.com
 5
 6   Attorney for Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
     successors
 7
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                                         DISTRICT OF NEVADA
10
11   In re:                                           )   Case No. 18-15672-ABL
12                                                    )
     Richard Esguerra Canaveral,                      )   Chapter 7
13                                                    )
                     Debtor.                          )   NATIONSTAR MORTGAGE LLC D/B/A
14
                                                      )   MR. COOPER'S MOTION FOR RELIEF
15                                                    )   FROM AUTOMATIC STAY AND
                                                      )   ABANDONMENT
16                                                    )
17                                                    )
                                                      )   HEARING:
18                                                    )   DATE: 11/7/2018
                                                      )   TIME: 10:30am
19                                                    )   CTRM: 1
20                                                        PLACE: 300 Las Vegas Boulevard South, Las
                                                          Vegas, NV 89101
21
22            Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or successors in
23   interest (“Secured Creditor” herein), moves this Court for an Order Terminating the Automatic
24   Stay of 11 U.S.C. § 362 as to moving party (and the Trustee under the Deed of Trust securing
25   moving party’s claim) so that moving party and its Trustee may, enforce its rights under
26   applicable state law, or at its election, seek to modify the loan, relative to the Note and Deed of
27   Trust secured by the Debtor's property, commonly known as 4009 Coleman Street, North Las
28
29

                                                      1
     Revised 12/09                                             18-15672-abl; M&H File No. NV-18-149283
                                                                    Motion for Relief from Automatic Stay
              Case 18-15672-abl       Doc 15     Entered 10/03/18 16:04:31            Page 4 of 16


 1   Vegas, NV 89032 (“Property” herein). Further, Secured Creditor moves this Court for an Order
 2   for Abandonment pursuant to 11 U.S.C. § 554(b) and Bankruptcy Rule 6007(b).
 3            Attached are redacted copies of any documents that support the claim, such as
 4   promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,
 5   judgments, mortgages, and security agreements in support of right to seek a lift of the automatic
 6   stay and foreclosure if necessary., as outlined in more details herein.
 7            Secured Creditor is the holder of a Promissory Note dated 03/07/2008, in the principal
 8   amount of $278,640.00, which is secured by the Deed of Trust of the same date. See Exhibit
 9   “1”. A true and correct copy of the Note is attached hereto as Exhibit “3”. Movant, directly or
10   through an agent, has possession of the Note. Movant is an entity entitled to enforce the Note.
11            A true and correct copy of the assignment of deed of trust is attached hereto as Exhibit
12   “2”.
13            The current market value of the Debtor's subject Property is $315,000.00, based upon
14   the Debtor's own value as set forth in Schedule A. See Exhibit "5".
15            Based upon Secured Creditor's past practices, it is expected that the cost of sale of the
16   property will be at least eight to ten percent of the value of the property. In the present case, the
17   Debtor has no equity in the Property, as evidenced by the approximate market value compared
18   to the total liens against the Property, principally that of Secured Creditor herein and the other
19   liens as noted in this Motion.
20             Value                                              $                      315,000.00
21             Total Liens to Secured Creditor                    $                      301,831.96
               Less 8% Cost of Sale                               $                       25,200.00
22             Equity                                             $                     (12,031.96)
23
              Based on the foregoing, Secured Creditor alleges that there is no equity in the subject
24
     property, the subject property is not necessary for an effective reorganization, and Secured
25
     Creditor is not adequately protected.
26
              Secured Creditor is not receiving regular monthly payments, and is unfairly delayed
27
     from proceeding with the foreclosure of the subject Property. The Debtor is in substantial
28
29

                                                       2
     Revised 12/09                                             18-15672-abl; M&H File No. NV-18-149283
                                                                    Motion for Relief from Automatic Stay
              Case 18-15672-abl       Doc 15      Entered 10/03/18 16:04:31           Page 5 of 16


 1   default with post-petition payments. Accordingly, relief from the automatic stay should be
 2   granted to Secured Creditor pursuant to 11 U.S.C. § 362(d)(1) and (2).
 3            The Debtor filed this subject bankruptcy petition on 09/21/2018.
 4            The Obligations have been modified pursuant to a loan modification, a true and correct
 5   copy of which is attached hereto as Exhibit “4”.
 6            Pursuant to the terms of the Deed of Trust, a payment received is applied to the account
 7   and credited to the next due payment. For example, a payment received in December will be
 8   applied to the November payment if no payment had been received in November.
 9            With respect to Secured Creditor's Deed of Trust, the following is now due:
10
     Total Due
11   Unpaid Principal Balance:                                             $                      224,632.60
12   Accrued Interest as of 09/26/2018:                                    $                        7,018.45
     Deferred Principal Balance:                                           $                       65,173.57
13   Escrow Advances as of 09/26/2018:                                     $                        3,210.45
14
     DELINQUENCIES
15   Monthly Payments:           8           at    $1,415.43               $                        11,323.44
     (02/01/18 through 09/01/18)
16   Non-Escrow Advances:                                                  $                           865.89
17   Bankruptcy Attorney Fee:                                              $                           750.00
     Bankruptcy Filing Fee:                                                $                           181.00
18   Total Delinquencies:                                                  $                        13,120.33
19   Total Due to Secured Creditor:                                        $                       301,831.96
20
21
22            The next scheduled monthly payment of $1,415.43 is due 10/01/2018, and continuing

23   each month thereafter. However, this amount may be subject to change pursuant to the terms of

24   the applicable loan documents. Late charges will accrue if payment is not received by the 15 of

25   the month.

26            Secured Creditor recorded a Notice of Default to foreclose on the Property on

27   06/27/2018. The trustee sale and foreclosure have since been stayed as a result of the subject

28   bankruptcy case.

29

                                                      3
     Revised 12/09                                             18-15672-abl; M&H File No. NV-18-149283
                                                                    Motion for Relief from Automatic Stay
              Case 18-15672-abl            Doc 15    Entered 10/03/18 16:04:31           Page 6 of 16


 1            In accordance with Local Rule 4001(a)(2), on 09/26/2018, Secured Creditor sent a Meet
 2   and Confer letter to the parties of interest herein in an attempt to communicate in good faith
 3   regarding resolution of the instant motion. To date, Secured Creditor has been unable to resolve
 4   this matter and as a result, brings this motion. See Exhibit “6”.
 5              ORDER COMPELLING THE TRUSTEE TO ABANDON THE PROPERTY IS
 6                            APPROPRIATE PURSUANT TO 11 U.S.C. § 554(b)
 7            Pursuant to 11 U.S.C § 554(b) and Bankruptcy Rule 6007(b), the court may, on request
 8   of a party in interest and after notice and a hearing, order the trustee to abandon any property of
 9   the bankruptcy estate that is burdensome or of inconsequential value and benefit to the estate.
10   The party seeking abandonment bears the burden of proving the property is either burdensome or
11   of inconsequential benefit and value to the estate. In re Alexander, 289 B.R. 711, 715 (B.A.P. 8th
12   Cir. 2003). The bankruptcy court has the discretion to determine whether the factual predicates
13   for abandonment are present. In re Nelson, 251 B.R. 857, 859 (B.A.P. 8th Cir. 2000).
14   Bankruptcy courts have found that abandonment is appropriate in circumstances where there is
15   no concrete evidence of value to the bankruptcy estate. See Id. at 861. Further, the bankruptcy
16   court may order abandonment in a bankruptcy proceeding that involves issues other than
17   abandonment, such as automatic stay litigation. Catalano v. C.I.R., 279 F.3d 682, 687 (9th Cir.
18   2002).
19            Here, since the subject property has no equity, it is accordingly burdensome to, and/or is
20   of inconsequential value and benefit to, the estate. Thus, an Order directing that the Trustee
21   abandon the subject property is appropriate in accordance with 11 U.S.C. § 554(b).
22            WHEREFORE, Secured Creditor prays for judgment as follows:
23            1. For an Order granting relief from the automatic stay, permitting Secured Creditor to
24                   pursue their rights under applicable State and Federal Law to recover the property or
25                   to modify the loan.
26            2. For an Order directing that the Trustee abandon the subject property, as the subject
27                   property has no equity and thus, is burdensome to, and/or is of inconsequential value
28                   and benefit to, the estate pursuant to 11 U.S.C § 554(b).
29

                                                          4
     Revised 12/09                                                18-15672-abl; M&H File No. NV-18-149283
                                                                       Motion for Relief from Automatic Stay
              Case 18-15672-abl          Doc 15     Entered 10/03/18 16:04:31           Page 7 of 16


 1            3. For an Order granting relief from the automatic stay, permitting Secured Creditor to
 2                   proceed with loss mitigation including but not limited to Deed in Lieus, short sales,
 3                   loan modifications or any other loan work out as allowed by state law and/or proceed
 4                   with the foreclosure under Secured Creditor's Deed of Trust, and to sell the subject
 5                   Property at sale pursuant to applicable state law, under the terms of the Deed of
 6                   Trust to proceed with any and all post foreclosure sale remedies, including the
 7                   unlawful detainer action or any other action necessary to obtain possession of the
 8                   Property.
 9            4. For an Order for the immediate pre-confirmation distribution and accounting of any
10                   funds being held as adequate protection for Secured Creditor.
11            5. For an Order that the 14-day stay described by Bankruptcy Rule 4001(a)(3) be
12                   waived.
13            6. For an Order modifying the automatic stay to protect Secured Creditor's interest, as
14                   the Court deems proper.
15            7. For attorneys’ fees and costs incurred herein.
16            8. For such other relief as the Court deems proper.
17
18   Dated: October 3, 2018                           McCarthy & Holthus, LLP
19
20
                                                      By: /s/ Michael Chen
21                                                    Michael Chen, Esq.
22                                                    Kristin A. Schuler-Hintz, Esq.
                                                      Attorney for Secured Creditor
23                                                    Nationstar Mortgage LLC d/b/a Mr. Cooper, its
                                                      assignees and/or successors
24
25
26
27
28
29

                                                         5
     Revised 12/09                                               18-15672-abl; M&H File No. NV-18-149283
                                                                      Motion for Relief from Automatic Stay
                  Case 18-15672-abl   Doc 15   Entered 10/03/18 16:04:31        Page 8 of 16



 1
 2
 3
 4
 5
 6
 7
 8
 9   Kristin A. Schuler-Hintz, Esq., Nevada SBN 7171
     Michael Chen, Esq., Nevada SBN 7307
10   McCarthy & Holthus, LLP
     9510 West Sahara Avenue, Suite 200
11   Las Vegas, NV 89117
     Phone (702) 685-0329
12   Fax (866) 339-5691
13   NVBK@McCarthyHolthus.com

14
     Attorney for: Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
15   successors

16
                                UNITED STATES BANKRUPTCY COURT
17
                                        DISTRICT OF NEVADA
18
19   In re:                                        )   Case No.: 18-15672-abl
                                                   )
20   Richard Esguerra Canaveral,                   )   Chapter 7
21                                                 )
                     Debtor.                       )   DATE: 11/7/2018
22                                                 )   TIME: 10:30am
                                                   )
23                                                 )   ORDER TERMINATING
24                                                 )   AUTOMATIC STAY AND
                                                   )   ABANDONMENT
25
26
27
28            The Motion for Relief From Automatic Stay and Abandonment came on regularly for
29   hearing at the date and time set forth above before the United States Bankruptcy Court. Upon


     Rev. 12.09                                                           M&H File No. NV-18-149283
                                                                                        18-15672-abl
                  Case 18-15672-abl   Doc 15   Entered 10/03/18 16:04:31        Page 9 of 16



 1   review of the Motion and supporting evidence, and good cause appearing, the Court rules as
 2   follows:
 3            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the automatic stay
 4   provisions of 11 U.S.C. §362 be and are hereby terminated with respect to the interests of
 5   Movant in the real property commonly known as 4009 Coleman Street, North Las Vegas, NV
 6   89032.
 7            IT IS FURTHER ORDERED that pursuant to 11 U.S.C. § 554(b) and Bankruptcy Rule
 8   6007(b), the Trustee shall abandon the subject property from the bankruptcy estate, as there is
 9   no equity in the subject property and thus, is burdensome to, and/or is of inconsequential value
10   and benefit to, the bankruptcy estate.
11
12   IT IS SO ORDERED.
13
14
     Submitted by:
15   McCarthy & Holthus, LLP
16
     __________________________________
17   Michael Chen, Esq.
     Kristin A. Schuler-Hintz, Esq.
18   9510 West Sahara Avenue, Suite 200
     Las Vegas, NV 89117
19
     (702) 685-0329
20
21   Approved/Disapproved
22
     __________________________________
23   Erik C. Severino, Esq.
     7251 W. Lake Mead Blvd, ste 300
24   Las Vegas, NV 89128
25   (702) 370-0155

26   Approved/Disapproved
27
     __________________________________
28   Lenard E. Schwartzer
     2850 S. Jones Blvd, #1
29   Las Vegas, NV 89146

     Rev. 12.09                                                            M&H File No. NV-18-149283
                                                                                         18-15672-abl
              Case 18-15672-abl        Doc 15    Entered 10/03/18 16:04:31        Page 10 of 16



 1                               ALTERNATIVE METHOD re; RULE 9021:
 2
     In accordance with LR 9021, counsel submitting this document certifies that the order accurately
 3   reflects the court’s ruling and that (check one):

 4                The court has waived the requirement set forth in LR 9021(b)(1).
 5
                  No party appeared at the hearing or filed an objection to the motion.
 6
                I have delivered a copy of this proposed order to all counsel who appeared at the
 7   hearing, and each has approved or disapproved the order, or failed to respond, as indicated below
 8   [list each party and whether the party has approved, disapproved, or failed to respond to the
     document]:
 9
              Counsel appearing: Erik C. Severino
10
11            Unrepresented parties appearing: None
12            Trustee: No Appearance at Hearing; No additional Service required.
13
14               I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
     order with the motion pursuant to LR 9014(g), and that no party has objected to the form or
15
     content of the order.
16
17   Submitted by:
18   McCarthy & Holthus, LLP

19   /s/ Michael Chen.
     Michael Chen, Esq.
20   Kristin A. Schuler-Hintz, Esq.
21
22
23
24
25
26
27
     ###
28
29


     Rev. 12.09                                                               M&H File No. NV-18-149283
                                                                                            18-15672-abl
              Case 18-15672-abl      Doc 15   Entered 10/03/18 16:04:31         Page 11 of 16



 1   Kristin A. Schuler-Hintz, Esq., NV SBN 7171
     Michael Chen, Esq., NV SBN 7307
 2   McCarthy & Holthus, LLP
     9510 West Sahara Avenue, Suite 200
 3   Las Vegas, NV 89117
     Phone (702) 685-0329
 4   Fax (866) 339-5691
     NVBK@McCarthyHolthus.com
 5
 6
     Attorney for: Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
 7   successors
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                                        DISTRICT OF NEVADA
10
11   In re:                                        )   Case No.: 18-15672-abl
12                                                 )
     Richard Esguerra Canaveral,                   )   Chapter 7
13                                                 )
                    Debtor.                        )   DATE: 11/7/2018
14                                                 )   TIME: 10:30am
15                                                 )
                                                   )   CERTIFICATE OF SERVICE OF
16                                                 )   PROPOSED ORDER TERMINATING
                                                   )   AUTOMATIC STAY AND
17
                                                   )   ABANDONMENT
18
19
              On 10/3/2018, I served the foregoing documents described as PROPOSED ORDER
20
     TERMINATING AUTOMATIC STAY AND ABANDONMENT on the following
21
     individuals by electronic means through the Court’s ECF program:
22
23            COUNSEL FOR DEBTOR
              Erik C. Severino
24            erik@mylasvegaslawyers.com
25
              TRUSTEE
26            Lenard E. Schwartzer
              trustee@s-mlaw.com
27
28
29


     Rev. 12.09                                                           M&H File No. NV-18-149283
                                                                                        18-15672-abl
              Case 18-15672-abl         Doc 15      Entered 10/03/18 16:04:31           Page 12 of 16



 1            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
 2
                                                                           /s/ Salvador Arroyo
 3
                                                                           Salvador Arroyo
 4
 5
 6            On 10/3/2018, I served the foregoing documents described as PROPOSED ORDER

 7   TERMINATING AUTOMATIC STAY AND ABANDONMENT on the following

 8   individuals by depositing true copies thereof in the United States first class mail at San Diego,

 9   California, enclosed in a sealed envelope, with postage paid, addressed as follows:

10
              DEBTOR
11            Richard Esguerra Canaveral
              4009 Coleman St.
12            North Las Vegas, NV 89032-1439
13
              SPECIAL NOTICE
14            Barclays Bank Delaware
              Attn: Management Agent
15
              P.O. BOX 8803
16            Wilmington, DE 19899

17            Smoke Ranch Surgery Center
18            Attn: Managing Agent
              7180 Smoke Ranch Rd.
19            Las Vegas, NV 89128-8395
20            Merrick Bank Corp
21            Attn: Managing Agent
              Po Box 9201
22            Old Bethpage, NY 11804
23
              Ccs/first National Ban
24            Attn: Managing Agent
              500 East 60th St North
25            Sioux Falls, SD 57104-0478
26
              (p)CAPITAL ONE
27            Attn: Managing Agent
              PO BOX 30285
28            SALT LAKE CITY, UT 84130-0285
29


     Rev. 12.09                                                                     M&H File No. NV-18-149283
                                                                                                  18-15672-abl
              Case 18-15672-abl        Doc 15   Entered 10/03/18 16:04:31     Page 13 of 16



 1            Cap1/mitsu
              Attn: Managing Agent
 2
              90 Christiana Road
 3            New Castle, DE 19720-3118

 4            First Premier Bank
 5            Attn: Managing Agent
              601 S Minnesota Ave
 6            Sioux Falls, SD 57104-4868
 7            AIS Portfolio Services, LP
 8            Attn: Managing Agent
              Capital One Auto Finance, a division of Capital One, N.A. Department
 9            4515 N Santa Fe Ave. Dept. APS
              Oklahoma City, OK 73118
10
11            Capital One Auto Finance
              Attn: Managing Agent
12            3901 Dallas Parkway
13            Plano, TX 75093

14            Syncb/car Care Disc Ti
              Attn: Managing Agent
15
              Po Box 965036
16            Orlando, FL 32896

17            Dolr Ln Cent
18            Attn: Managing Agent
              6122 W Sahara Ave
19            Las Vegas, NV 89146-3051
20            Affirm Inc
21            Attn: Managing Agent
              650 California St Fl 12
22            San Francisco, CA 94108-2716
23
              Credit One Bank Na
24            Attn: Managing Agent
              Po Box 98875
25            Las Vegas, NV 89193-8875
26
              Capital One Bank (USA) NA
27            Attn: Managing Agent
              c/o Patenaude & Felix APC
28            7271 W Charleston Blvd #100
29            Las Vegas, NV 89117-1686


     Rev. 12.09                                                           M&H File No. NV-18-149283
                                                                                        18-15672-abl
              Case 18-15672-abl    Doc 15   Entered 10/03/18 16:04:31   Page 14 of 16



 1
              Midland Funding
 2
              Attn: Managing Agent
 3            2365 Northside Drive 30
              San Diego, CA 92108-2709
 4
 5            Comenitybank/victoria
              Attn: Managing Agent
 6            Po Box 182789
              Columbus, OH 43218-2789
 7
 8            Syncb/sams Club Dc
              Attn: Managing Agent
 9            Po Box 965005
              Orlando, FL 32896-5005
10
11            Collins Asset Group
              Attn: Managing Agent
12            5725 W Highway 290 Ste 1
13            Austin, TX 78735-8722

14            Discover Fin Svcs Llc
              Attn: Managing Agent
15
              Po Box 15316
16            Wilmington, DE 19850-5316

17            Credit Control, LLC
18            Attn: Managing Agent
              5757 Phantom Dr., Ste. 330
19            Hazelwood, MO 63042-2429
20            IRS
21            Attn: Managing Agent
              CENTRALIZED INSOLVENCY OPERATION
22            PO BOX 7346
              Philadelphia, PA 19101-7346
23
24            Cc Coll Svc
              Attn: Managing Agent
25            8860 W Sunset
26            Las Vegas, NV 89148-4898

27            Lending Club Corp
              Attn: Managing Agent
28            71 Stevenson St Ste 300
29            San Francisco, CA 94105


     Rev. 12.09                                                     M&H File No. NV-18-149283
                                                                                  18-15672-abl
              Case 18-15672-abl      Doc 15    Entered 10/03/18 16:04:31   Page 15 of 16



 1
              Collins Asset Group, LLC
 2
              Attn: Managing Agent
 3            5725 W. Highway 290, Ste. #103
              Austin, TX 78735-8722
 4
 5            Hyundai Capital America
              Attn: Managing Agent
 6            4000 Macarthur Blvd Ste
              Newport Beach, CA 92660-2558
 7
 8            Loandepo.co
              Attn: Managing Agent
 9            Po Box 77404
              Ewing, NJ 08628-6404
10
11            Syncb/Jcp
              Attn: Managing Agent
12            Po Box 965007
13            Orlando, FL 32896

14            Synchrony Bank
              Attn: Managing Agent
15
              c/o PRA Receivables Management, LLC
16            PO Box 41021
              Norfolk, VA 23541
17
18            Amex
              Attn: Managing Agent
19            Po Box 297871
              Fort Lauderdale, FL 33329-7871
20
21            Resurgent Capital Services
              Attn: Managing Agent
22            PO Box 10525
              Greenville, SC 29603-0525
23
24            Kay Jewelers/genesis
              Attn: Managing Agent
25            15220 Nw Greenbrier, Ste
26            Beaverton, OR 97006-5744

27            Nationstar/mr Cooper
              Attn: Managing Agent
28            350 Highland
29            Houston, TX 77009-6623


     Rev. 12.09                                                        M&H File No. NV-18-149283
                                                                                     18-15672-abl
              Case 18-15672-abl         Doc 15      Entered 10/03/18 16:04:31           Page 16 of 16



 1
              Rc Willey Home Furn
 2
              Attn: Managing Agent
 3            2301 S 300 W
              Salt Lake City, UT 84115-2516
 4
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
 5   is true and correct.
 6                                                                         /s/ Hue Banh
 7                                                                         Hue Banh
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


     Rev. 12.09                                                                     M&H File No. NV-18-149283
                                                                                                  18-15672-abl
